﻿It gives me pleasure to join other speakers who have preceded me and to convey to you, Sir, my delegation's warm congratulations upon your election to the high office of the presidency of this forty-second session. I should further like to extend to your predecessor, the Foreign Minister of Bangladesh, Mr. Humayun Rasheed Choudhury, our appreciation for the exemplary manner in which he conducted the business of the forty-first session. Permit me also to express our gratitude to Mr. Javier Perez de Cuellar, our Secretary-General, for the able manner in which he has continued to guide his team of international civil servants in the service of the international community. 
Forty-two years ago the tragedy of the Second World War called for the creation of an effective international arrangement to prevent the recurrence of a world war. The fundamental lesson learned in the wake of that war is to be found in the opening words of the Charter, which speaks of the determination of the peoples of the United Nations to save succeeding generations from the scourge of war. The founders of the Organization reaffirmed, further, their faith in fundamental human rights, the dignity and worth of the human person and the equal rights of men and women and of nations large and small. Those noble ideals and objectives, among others, constitute the guiding spirit of the people and Government of Kenya.
Since the founding of the Organization, one of its greatest achievements has been the catalytic role it played in the decolonization process. In the 1960s and 1970s a large number of peoples and Territories exercised their right to self-determination and achieved their national independence. They have since taken their rightful places as full, equal and active members of the comity of nations. Regrettably, however, pockets of colonialism, which must be eradicated, still remain in Africa and elsewhere.
Though the immediate post-war years saw the establishment of the United Nations and were characterized by relative international peace and security, decolonization and socio-economic progress, the present international political climate and socio-economic environment appear sombre by comparison. One of the paradoxical developments of our time has been the replacement of colonialism and foreign domination by super-Power rivalry for spheres of influence. The most powerful States, to which special responsibility was entrusted by the Charter for the maintenance of international peace and security, have become engulfed in a bitter rivalry for control of the world's resources and for an extension of their political and economic influence through devious and unethical devices, including interference in the internal affairs of weak developing States and economic blackmail of them. This trend is not conducive to the promotion of peaceful coexistence among sovereign States, and must be arrested.
I now turn to specific issues of which the Assembly has been seized over the years and which have remained potentially explosive, thereby threatening international peace and security.
The failure to find a just and durable solution to the question of Palestine remains the basic cause of the continued tension and instability in the Middle East. In this context we support the convening of an international peace conference on the Middle East. We consider that for a just and lasting peace to prevail In the region it must be recognized that every State there has the right to exist within internationally recognized boundaries. By the same token, we believe that no solution to the Middle East problem is possible without the establishment of an independent State for millions of displaced and homeless Palestinian people.
With regard to the situation in Afghanistan, no durable solution can be found to the problem while foreign troops remain in that country. We therefore call for the withdrawal o£ all foreign troops from Afghanistan. Similarly, we support the call for the withdrawal of all foreign troops from Kampuchea. On the Iraq-Iran war, we join the many delegates who have called for an immediate cessation of hostilities and support Security Council resolution 598 (1987) of 20 July 1987 and subsequent efforts by the Secretary-General in that regard. Concerning the Korean Peninsula, Kenya firmly believes that direct contact is the best way to reduce tension in the area, leading to a peaceful solution of the Korean question, in conformity with the three principles of independence, peaceful reunification, and great national unity, as set forth in the North-South Joint Statement of 4 July 1972.	 
In Central America, we applaud the efforts of the leaders of the region in their continued search for peace and the democratic process. In this context, we support the evolution of the peace process as initiated by the Contadora Group, augmented by the Support Group and culminating in the Guatemala agreement, which seeks to establish firm and lasting peace in the region. In this connection, we reject externally imposed solutions.
At home in Africa, the overwhelming majority of the people of South Africa continue to suffer the indignity of the evil system of apartheid, despite a clear and universal consensus that the system of apartheid is evil, cannot be reformed and must be dismantled. Various measures proposed to accelerate the destruction and demise of apartheid have met with stubborn and aggressive resistance launched by the racist regime, with the support of its allies and major trading partners. This resistance has made it impossible for the Security Council unanimously to agree on measures necessary to undo apartheid. We firmly maintain that there is a moral duty on every country and people to ensure the total destruction of this abhorrent system.
In the struggle to liberate South Africa from the tentacles of apartheid, we salute, and declare our unwavering solidarity with, the peoples of South Africa in their struggle against oppression, exploitation and denial of the right to exercise their inalienable right to self-determination. We therefore continue to demand the unconditional and immediate release of Nelson Mandela and all other political prisoners and detainees, so that they can participate fully in the political process in South Africa. Similarly, we call for the immediate lifting of the state of emergency, the ban on the liberation movements operating both inside and outside South Africa, and other oppressive measures. The current wave of censorship of news, escalated repression, indiscriminate detention, torture and murder of the black population, and aggression against the front-line States gives even more urgent reasons for the Assembly strongly to urge the Security Council unanimously to impose comprehensive and mandatory sanctions against the racist regime, because of its persistent defiance of the demand by the international community that it dismantle apartheid.
The world has for a long time been treated to a series of deceitful manoeuvres and tactics all designed to delay indefinitely Namibia's genuine independence or to substitute for an independent Government a puppet administration subservient to, > and controlled by, the racist regime. These evasive moves by South Africa to delay further Namibian independence must be brought to an end. We call upon the Security Council to convene immediately and take a firm decision with respect to the implementation of its resolution 435 (1978) , which remains the only internationally acceptable basis for the independence of Namibia. We now urge the Security Council to adopt an enabling resolution to trigger the implementation of the United Nations plan for Namibia's independence. 
This session is held against the background of a situation where the solution of the major problem of our time, namely, the elimination of nuclear danger, has entered a new phase. The ongoing negotiations between the United States and the Soviet Union in Geneva and elsewhere fairly demonstrate that they have embraced the commitment of intent to reduce offensive weapons systems. They have also shown the world that significant progress in disarmament can be attained if there is political will on their part to engage in genuine dialogue and negotiations. We welcome the recently concluded agreement between the United States and the Union of Soviet Socialist Republics as the first ever involving an attempt at dismantling a certain category of nuclear weapons. Any success to this end should lead to further agreements on the larger issues of disarmament. Consequently, Kenya will continue to support the work of the Conference on Disarmament and the efforts of the super-Powers at arms limitation.
The recently concluded Conference on the Relationship between Disarmament and Development formally recognized and accepted that there does exist a relationship between disarmament and development. To this end, reduction of military consumption of resources could lead to a healthier international co-operation for development.
I turn now to some legal aspects of the work of the United Nations which are of special interest to my delegation. Since the Law of the Sea Convention was adopted in 1982, the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea has been meeting to translate the laudable principles enshrined in the Convention to a reality. My Government has noted that although the preparatory work for the implementation of the Convention and bringing into being a universal regime for the exploration and exploitation of the deep sea-bed has been disappointingly slow, the last few sessions of the Preparatory Commission have registered encouraging progress. We therefore welcome the decision of the Commission, on 17 August, in registering the first pioneer investor. Kenya looks forward to the evolution of a practical sea-bed mining regime that will assure the international community as a whole the full benefits of the resources in the deep sea-bed beyond national jurisdiction which are the common heritage of mankind.
Over the past year the world economy has continued to lurch on an uncertain and perilous course. This assessment is fully corroborated by the overall thrust of our general debate here and by various analyses available before this Assembly. This adverse trend has been punctuated by stagnant and sluggish growth and widening disparities, by increasing imbalances and inequities which operate to the detriment of the developing countries. As a result the burden of economic adjustments is being disproportionately shifted to the vulnerable economies of the developing countries, thus seriously impeding their economic growth and stultifying their development efforts.
This persistent world economic crisis has dealt a severely damaging blow to practically all the developing countries. Many of them are already mired in economic stagnation. Further contraction of their development process would not only undermine the social and political fabric of their societies but also pose an added threat to international peace and security. In order to avoid such grim scenarios, there is no alternative but to strive for an early resumption of world economic growth, reactivation of the development process, in particular in the developing countries, and a drastic reduction of disparities between the developing economies and those of the developed countries.
International trade has traditionally been a vital engine for growth. Regrettably this function has now been gravely impaired. Rampant protectionism and numerous distorting devices, such as tariff barriers, export subsidies and voluntary quotas, together with numerous non-tariff barriers, in contravention or in circumvention of the provisions of the General Agreement on Tariffs and Trade (GATT) have in recent years eroded the effective functioning of the international trading system. Moreover, the commitments by the developed countries to "stand still" and "roll back" protectionist measures remain practically unimplemented. In fact the liberalization of international trade has not only slackened but has also run counter to the interests of the developing countries, resulting in insurmountable constrictions of their exports and severe impediments to their access to international markets. It is indeed a telling indictment of the present international trading system that the share of the developing countries in international trade has risen only very modestly over the past two decades.
Moreover, their trade with developed countries has declined while manufactures imported from those countries have at the same time increased considerably and now represent a substantial portion of the total exports of the developed countries.
It is almost impossible for us to discuss international trade without singling out commodities. The crash in commodity prices and the near disastrous situation in commodity markets warrant our serious and close attention. This crippling situation has affected the majority of the developing countries where commodity exports account for most of their export earnings. We are deeply disappointed with the operations of some of the existing commodity agreements. However, we urge the need to pursue the full implementation of the Integrated Programme for Commodities, including making the Common Fund operational as quickly as possible, to complete the pending negotiations on individual commodity agreements and to improve the system of compensatory financing facilities.
At the heart of the current "development crisis" is the inadequacy of international flow of financial resources. Sharp declines in commercial bank loans and private foreign investments have accentuated the problem of reduced net disbursements from official development assistance sources. Consequently, since the early 1980s the developing countries have ironically become net suppliers of capital rather than net recipients. This reversal of financial flows is central to the payments difficulties and financial crisis facing the developing countries. The external debt crisis is the most visible manifestation of these reversals and casts a dark cloud over the entire international financial system. Few, and perhaps none, of the developing countries have been spared its adverse effects. The external debt crisis has reached alarming proportions engulfing the majority of the developing countries worldwide. Despite the most painful and strenuous adjustments by the developing debtor countries, debt servicing is also rapidly growing beyond their capacities to contain it and beyond their ability to withstand the resultant political and social pressures.
Kenya was particularly encouraged by the positive and business-like climate which prevailed in the deliberations at the recently concluded seventh session of the United Nations Conference on Trade and Development (UNCTAD), It is worth recalling here that UNCTAD VII was unique in that its substantive discussions remained positive, non-confrontational and constructive. We managed, for the first time in the history of UNCTAD, to adopt by consensus a Final Act recommending a number of policy approaches and measures to deal with debt problems, resources for development and related monetary issues, commodities, international trade and the problems of the least developed countries. It is now for the international community as a whole to work out the modalities for the implementation of the conclusions of UNCTAD VII and translate them into reality. The General Assembly has a major role to play in this exercise, and I urge that before we conclude our current session we should be able to agree on the necessary modalities to enable us to put into practice the content of the Final Act as adopted by consensus in Geneva on 3 August.
It is true that the magnitude of Africa's development crisis was spelt out at the thirteenth special session of the Assembly. The adoption by consensus of the United Nations Programme of Action for Africa's Economic Recovery and Development 19B6-1990 raised great hopes for Africa's economic recovery. Regrettably, the international community has not yet adequately responded to the commitments it undertook in the Programme of Action. Kenya and other African countries are aware and convinced that the expected assistance from the international community as expressed in that Programme of Action can only supplement their own efforts. In this connection, and as will be observed from the records of the recent summit meeting of the Organization of African Unity, economic recovery and development continue to be given topmost priority by our Governments. African Governments have also adopted a series of bold and radical measures to save their economies from collapse and ensure fundamental restructuring and policy orientation geared to re-launching the continent on the path to self-sustained development.
We have come to the forty-second session of the United Nations General Assembly in the hope that it will be able to establish mechanisms for the evaluation of the implementation of the Programme of Action. Kenya will participate fully, together with other Member States, to ensure a successful culmination of such exercise. At this stage we wish to reiterate once more the significance of the important role that can and should be played by the international community as a whole in the implementation process of the Programme of Action. We therefore appeal for the expeditious adoption of realistic measures to mobilize the resources required for the successful implementation of the Programme, since time is not very much in our favour.
We all recognize the mutual advantages that could accrue from economic co-operation between developed and developing countries and also from co-operation between developing countries. Economic co-operation among developing countries should not, however, be seen as in any way the application of an isolationist policy. Rather, it is aimed at achieving international co-operation of wider scope. Kenya has continued to work closely with, particularly, other countries of east, central and southern Africa in pursuit of different types of economic trade and other forms of co-operation. Kenya is a member of the Preferential Trade Area (PTA), which encompasses 15 member States of eastern and southern Africa, with a market potential of well over 160 million people. We are also actively involved in the 6-member-State Djibouti-based Intergovernmental Authority on Drought and Development, one of whose objectives is to give member states early warnings on drought, which continues to plague most parts of the continent. In the recent past we have also concluded agreements with most of our neighbours establishing joint consultative economic commissions, including sectoral commissions.
It will be recalled that the Assembly, cognizant of the close interrelationship of economic development and environmental issues, established the World Commission on Environment and Development in 1983, through resolution 38/161. Today the Assembly has before it the report of the Commission, entitled "Our Common Future". I wish to record my delegation's appreciation of that excellent document, which we feel will be useful as reference material on the related issues of development and the environment. We congratulate Mrs. Gro Harlem Brundtland, Prime Minister of Norway, who so ably presided over the Commission. The Commission's propositions are consistent with policies adopted by the Government of Kenya, particularly on issues related to food security, energy, industry, housing and human settlements, to mention but a few. Kenya continues to appreciate and support the United Nations Environment Programme for its commendable work in the field of the environment.
In another interrelated area, that of human settlements, I wish to put on record the Government of Kenya's appreciation of the role that the United Nations Centre for Human Settlements (HABITAT), working closely with Governments and other concerned institutions, has continued to play to improve shelter conditions all over the world, particularly for the poorer and disadvantaged segments of the society. I also wish at this stage to reiterate the Kenya Government's full commitment to the right of all persons to an adequate standard of living, including adequate housing for themselves and their families. This year is being observed as the International Year of Shelter for the Homeless, which was successfully celebrated on the tenth anniversary of the formation of the Commission on Human Settlements, in April, at HABITAT headquarters in Nairobi, Kenya. The International Year of Shelter for the Homeless has provided an impetus in mobilizing governmental, non-governmental and international support for shelter problems. We wish to appeal for continued support for the United Nations Centre for Human Settlements in order to enable it to cope with the pressing challenges of our time relating to shelter and homelessness.
This year has also witnessed the successful holding of the International Conference on Drug Abuse and Illicit Trafficking, in June, in Vienna, Austria. Indeed, that Conference was an important milestone and a rich experience for most of us. We managed to adopt by consensus both the Declaration and the Comprehensive Multidisciplinary Outline of Future Activities in Drug-Abuse Control. The Vienna recommendations set forth practical measures that could contribute to the fight against drug abuse and illicit trafficking. It is now for the Assembly to work out modalities for the implementation of the Vienna Declaration, together with its Comprehensive Multidisciplinary Outline of Future Activities in Drug-Abuse Control. Kenya will co-operate fully with other Member States towards the realization of such an endeavour.
Finally, let me recall here that we fully share the notion that peace cannot be maintained in a world where one third of the population lives in economic splendour while the other two thirds continue to wallow in the vicious grip of economic squalor, misery and human degradation. In promoting the establishment of a new international economic order and further strengthening international peace and security the United Nations system has, over the years, continued to pursue a noble task whose objectives are manifestly enshrined in the very ideals and objectives of the United Nations Charter. Since Member States are solemnly committed to those ideals and objectives, each Member State has a role that it can and must continue to play now. It is imperative that we make positive efforts to perceive our interdependence in a more comprehensive and enlightened perspective, for it is only through such a perception that meaningful recommendations and concrete action-oriented programmes can be evolved, quickly agreed upon and thereafter implemented. 
Regarding the ongoing review of the efficiency of the administrative and financial functioning of the United Nations, Kenya will continue to support initiatives or measures designed to strengthen the efficient functioning of the Organization. We will however resist any attempt to tamper with the fundamental principles and purposes of the Charter. Accordingly, in the implementation of resolution 41/213, care must be taken to ensure strict compliance with the provisions of the Charter.
At this forty-second session of the General Assembly, we wish once again to reaffirm our commitment to the Charter of the United Nations and our respect for the rule of law enshrined in various international instruments. Such respect, in our view, constitutes the only guarantee of the continued preservation of the basic rules of conduct between States, the only guarantee of the maintenance of international peace and security.
I wish to conclude by wishing you, Mr. President, the Secretary-General and all representatives gathered here continued good health and success in our individual and joint pursuit of international peace, security and development.
